Appeals by the defendant (1) from a judgment of the Supreme Court, Queens County (Rios, J.), rendered October 29, 1999, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence, and (2), by permission, from an order of the same court, dated June 23, 2000, which, after a hearing, denied his motion pursuant to CPL 440.10 to vacate the judgment of conviction.
Ordered that the judgment and the order are affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Santucci, J. P., S. Miller, Smith and Crane, JJ., concur.